DETAILED ACTION
The papers submitted on 29 July 2022, amending claims 21, 24, 28, 34, 40, and the title, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-40 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Susnjara et al.	(US 2018/0222124 A1).
Regarding claim 28, Susnjara discloses an additive manufacturing apparatus (title/abstract), comprising: 
a work table having a vertical surface 37 (¶ 31; FIG. 1); 
an extruder 61 (¶ 29; FIG. 1); 
a nozzle 51 connected to the extruder 61 and configured to deposit material on the vertical surface (¶ 32; FIG. 2-4);
a gantry 23 supporting the extruder and the nozzle above the work table, the gantry being fixed in place (¶ 30; FIG 1), the work table being movable (¶ 31); and 
a horizontally-extending rail 31, 32, and 33 connected to the support at a location that is fixed along a first horizontal direction and a second horizontal direction (¶¶ 30-31; FIG. 1), the nozzle 51 and the extruder 61 being translatable parallel to and along the rail while the nozzle is fixed along the first horizontal direction and while the nozzle remains in a horizontal orientation (¶ 31; FIG. 1-4).
Regarding claim 29, Susnjara discloses the nozzle 51 is connected between the extruder 61 and the work table 37 (FIG. 2-4).
Regarding claim 30, Susnjara discloses including one or more rails 39 and 40 connected to the work table 37, the work table being movable along the one or more rails (¶ 31; FIG. 1).
Regarding claim 31, Susnjara discloses including a gear pump 74 connected between the extruder 61 and the nozzle 51 (¶ 32; FIG. 2).
Regarding claim 32, Susnjara discloses including side walls 21 and 22, equated with the claimed support leg, fixedly secured to the gantry 23 (¶ 29; FIG. 1).
Regarding claim 33, Susnjara discloses the work table is movable in a first horizontal direction, the extruder and the nozzle being movable in a second horizontal direction (¶ 31).
Regarding claim 34, Susnjara discloses an additive manufacturing apparatus (title/abstract), comprising: 
a horizontally-extending nozzle 51 (¶ 32; FIG. 2-4); 
a deposition surface 46 (FIG. 3-4), the deposition surface being horizontally movable toward and away from the nozzle along a horizontal axis (¶ 31), the deposition surface 46 being formed on a pellet board or a bead board (¶ 35); 
a printing gantry 23, equated with the claimed fixed support, configured to suspend the nozzle 51 at a location at which the nozzle 51 is configured to deposit material on the deposition surface 46 (FIG. 1-4; ¶ 30); and 
an applicator head 43 with a compression 59 device supported by the gantry/fixed support 23 (¶¶ 28-29, 32; FIG. 1-4).
Regarding claim 35, Susnjara discloses an extruder 61 configured melt material and supply the melted material to the nozzle 51 (¶ 29; FIG. 1).
Regarding claim 36, Susnjara discloses the nozzle 51 is secured within the applicator head 43 (FIG. 2, 4; ¶¶ 28-29, 41-42).
Regarding claim 37, Susnjara discloses the compression devices includes a compression roller 59 secured to the applicator head 43 (FIG. 2; ¶ 32).
Regarding claim 38, Susnjara discloses the compression roller 59 is connected to a sprocket 47 configured to change a position of the compression roller (¶ 32; FIG. 2).
Regarding claim 39, Susnjara discloses the applicator head 43 is configured to receive an angled plate for modifying the nozzle from a downward-facing configuration to a horizontally-extending configuration (FIG. 2).
Regarding claim 40, Susnjara discloses Susnjara discloses including a vertical table 37 that supports the deposition surface 46 (¶ 35).
Allowable Subject Matter
Claims 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. In particular the closest prior art to Susnjara fails to discloses an applicator head that is movable along a forward and backward direction supported by a fixed support or gantry, as set forth in claim 21.

Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 29 July 2022, with respect to the rejection(s) of claim 21-40 under 35 U.S.C. 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over claims 28-40 in view of Susnjara et al. (US 2018/0222124 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/           Primary Examiner, Art Unit 1742